Case 2:21-cv-00316-SB-E Document 9 Filed 02/03/21 Page 1 of 2 Page ID #:197




JS-6
Case 2:21-cv-00316-SB-E Document 9 Filed 02/03/21 Page 2 of 2 Page ID #:198




Vacation Trust, 463 U.S. 1, 9 (1983). It is not enough for removal purposes that a
federal question may arise during the litigation in connection with a defense or
counterclaim. Rivet v. Regions Bank of La., 522 U.S. 470, 475 (1998).

      Plaintiff’s Complaint asserts a single cause of action for unlawful detainer
under Cal. Civ. Code § 798.56. (See generally Compl.) A single claim for
unlawful detainer is insufficient to invoke federal jurisdiction. See Wachovia
Mortg., FSB v. Rabb, No. 2:15-cv-03903-ODW (AS), 2015 WL 3454558, at *1
(C.D. Cal. May 29, 2015) (collecting cases).

       If the court determines that it lacks subject matter jurisdiction in which a
defendant has improperly removed the case, the federal court must remand the case
to state court. 28 U.S.C. § 1447(c); Fed. R. Civ. P 12(h)(3). Accordingly, because
no federal question exists, the Court REMANDS the case to Los Angeles County
Superior Court.

         IT IS SO ORDERED.




CV-90 (12/02)                  CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                           2
